DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
Response to Amendment
Claims 1-4, 11-14, 18-22, and 24-30 are pending. Claims 1, 14, and 30 have been amended. The prior art rejections have been withdrawn in favor of new rejections in view of the amendment. The objection to claim 30 is withdrawn in view of the amendment. The previous rejection under 35 USC 112a is withdrawn in view of Applicant’s amendment and argument. However, a new rejection under 35 USC 112a is presented in view of Applicant’s argument. The previous rejections under 35 USC 112b are withdrawn in view of Applicant’s amendment and arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites “wherein the clamping module is located upstream of the feeding mechanism, relative to a direction of travel of the continuous reinforcement.” Following amendments clarifying the meaning of claim 14 from which claim 29 depends, claim 29 now recites a clamping module upstream of the feeding mechanism which, based on claim 14, the feeding mechanism operates on the first portion which is upstream of the blade. Applicant’s sole disclosure of clamping is in [0065] which does not disclose a clamping module upstream of the feeding mechanism. Previous iterations of claim 29 could point to embodiments with a feeding mechanism downstream of the blade, and thus [0065] disclosed a clamping mechanism upstream and/or downstream of blade 134.
Note that in Cohen (US 10,562,226), discussed below, the clamping shoe is downstream of the feeding mechanism and no art rejection is presented for claim 29.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14, 22, 24-25, 27-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 10,562,226).
Regarding claim 1, Cohen discloses a print head for an additive manufacturing system (components from wire spool through printhead shown in Figs. 9a-b), comprising: a first end configured to receive a continuous reinforcement (upstream area where wire exits wire spool, Figs. 9a-b); a second end configured to discharge the continuous reinforcement at least partially coated in a matrix (downstream end of printhead; note that thermoplastic material is liquefied by heated liquefiers and extruded coaxially around the wire, Figs. 9a-b col. 3 ll. 36-37, col. 13 ll. 24-43, col. 21 ll. 5-12, col. 18 ll. 4-6); a cutting module disposed between the first and second ends (mechanical cutter, col. 19 ll. 26-59, Figs. 5, 7), the cutting module including: a blade (cutting blade, col. 19 ll. 42-44, Figs. 5, 7), and a first actuator operatively connected the blade (capillary translation stage translates (raises or lowers) the capillary, which in turn operates the cutter, col. 19 ll. 53-55, Figs. 5A, 9A), the first actuator configured to actuate the blade towards the continuous reinforcement to cut the continuous reinforcement into a first section and a second section, the first section being located upstream of the blade and the second section being located downstream of the blade (cutter cuts the wire as a result of capillary translation stage lowering the capillary, col. 18 ll. 12-15, col. 19 ll. 53-55, Figs. 5A, 9A); a clamping module configured to clamp the first section of the continuous reinforcement during a cutting of the continuous reinforcement (clamping shoe clamps wire during cutting, clamp is upstream of the actual cut and therefore is clamping the first section, col. 19 ll. 39-51, Figs. 5A, 9A)); and a second actuator (inherent structure that actuates and rotates rollers between capillary and wire supply to push first section of wire, col. 20 ll. 10-15, Fig. 9A) configured to actuate and push the first section of the continuous reinforcement past the blade and out of the second end of the print head (wire fed by using rollers between capillary and wire supply to push first section of wire, col. 20 ll. 10-15, Fig. 9A) after the cutting of the continuous reinforcement (cut wire, then start wire, a P-PW transition, col. 19 ll. 23-25, col. 20 ll. 10-15, Fig. 3).
Regarding claim 2, Cohen discloses wherein the first actuator is a linear actuator configured to move the blade towards the continuous reinforcement (capillary translation stage translates (raises or lowers) the capillary, that translation is a linear motion, which in turn operates the cutter and moves it toward the wire, col. 19 ll. 53-55, Figs. 5A, 9A).
Regarding claim 3, Cohen discloses wherein the blade includes a cutting surface that is offset in a travel direction of the continuous reinforcement through the print head (staggered to provide a scissors-like shearing action, col. 19 ll. 42-44).
Regarding claim 4, Cohen discloses further including a housing extending from the first end to the second end (housing of capillary transition stage, wire feed roller, capillary, and print head, Fig. 9A), wherein the first actuator is mounted to the housing (capillary transition stage mounted with components as shown in Fig. 9A).
Regarding claim 14, Cohen discloses a system for additively manufacturing a composite structure (abstract), comprising: a gantry that moves in a plurality of directions during manufacturing of the composite structure (X-Y toolpath that Cohen has incorporated, col. 19 ll. 26-27, col. 21 ll. 7-8, col. 22 ll. 16-25, Figs. 9a-b); and a head coupled to the at least one of the gantry or the robotic arm, the head (components from wire spool through printhead shown in Fig. 9b) including: a first end configured to receive a continuous reinforcement  (upstream area where wire exits wire spool, Fig. 9b); a second end configured to discharge the continuous reinforcement at least partially coated in a matrix (downstream end of printhead; note that thermoplastic material is liquefied by heated liquefiers and extruded coaxially around the wire, Fig. 9b col. 3 ll. 36-37, col. 13 ll. 24-43, col. 21 ll. 5-12, col. 18 ll. 4-6); a feeding mechanism configured to push the continuous reinforcement at least partially coated in the matrix out the second end (rollers between capillary and wire supply push first section of wire and constitute a feeding mechanism driving wire out second end, col. 20 ll. 10-15, Fig. 9A); and a cutting module disposed between the first and second ends (mechanical cutter, col. 19 ll. 26-59, Figs. 5, 7), the cutting module including: a blade (cutting blade, col. 19 ll. 42-44, Figs. 5, 7), and a linear actuator operatively connected to the blade (capillary translation stage translates (raises or lowers, a linear movement) the capillary, which in turn operates the cutter, col. 19 ll. 53-55, Figs. 5A, 9A) and configured to move the blade between a first position in which the blade cuts the continuous reinforcement into a first portion that is located upstream of the blade and second portion that is located downstream of the blade (cutter cuts the wire as a result of capillary translation stage lowering the capillary, col. 18 ll. 12-15, col. 19 ll. 53-55, Figs. 5A, 9A), and a second position in which the blade is spaced apart from the continuous reinforcement (capillary in base position not cutting the wire, col. 18 ll. 12-15, col. 19 ll. 53-55, Figs. 5A, 9A), wherein in the first position the feeding mechanism contacts first portion of the continuous reinforcement (rollers between capillary and wire supply contact wire upstream of cutter, col. 20 ll. 10-15, Fig. 9A), and in the second position the feeding mechanism (i) contacts the continuous reinforcement to permit the continuous reinforcement to be pushed past the blade and out the head (wire fed by using rollers between capillary and wire supply to push first section of wire, cut wire, then start wire, a P-PW transition, col. 19 ll. 23-25, col. 20 ll. 10-15, Fig. 3).
Regarding claim 22, Cohen discloses further including a feeding module configured to feed the continuous reinforcement (rollers between capillary and wire supply push first section of wire and constitute a feeding module, col. 20 ll. 10-15, Fig. 9A), wherein the cutting module is located between the feeding module and the second end of the print head at which the continuous reinforcement is discharged from the print head (Fig. 9A).
Regarding claim 24, Cohen discloses wherein the feeding mechanism is configured to selectively allow the continuous reinforcement to be pushed and pulled out of the head (rollers between capillary and wire supply push first section of wire and constitute a feeding mechanism driving wire out second end, col. 20 ll. 10-15, Fig. 9A; as per the explanation in Applicant’s April 5, 2022 remarks, the absence of a restriction for the head moving away from the cut material is sufficient for the recited pulled out of the head and is present here).  
Regarding claim 25, Cohen discloses wherein the feeding mechanism is located upstream of the cutting module, relative to a direction of travel of the continuous reinforcement (rollers between capillary and wire supply are upstream of cutter, col. 18 ll. 12-15, col. 19 ll. 53-55, col. 20 ll. 10-15, Fig. 9A).
Regarding claim 27, Cohen discloses wherein the feeding mechanism is configured to allow the continuous reinforcement to be pushed out the head following a cutting of the continuous reinforcement (roller 200 allows tape 110 to be pulled out of the head after cutting by reciprocating guillotine member 194, McCowin col. 10 ll. 13-19, Fig. 4).
Regarding claim 28, Cohen discloses a clamping module configured to clamp the continuous reinforcement during a cutting of the continuous reinforcement (clamping shoe clamps wire during cutting, col. 19 ll. 39-51, Figs. 5A, 9A).  
Regarding claim 30, Cohen discloses a wetting module configured to at least partially coat the continuous reinforcement in the matrix (thermoplastic material is liquefied by heated liquefiers and extruded coaxially around the wire, this constitutes a wetting module, Fig. 9b col. 3 ll. 36-37, col. 13 ll. 24-43, col. 21 ll. 5-12, col. 18 ll. 4-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10,562,226) as applied to claim 1 above, and further in view of Heinnie (How do you decide between plain, serrated and part serrated blades?).
Regarding claim 11, Cohen teaches a print head substantially as claimed. McCowin is silent as to the shape of the cutting blades.
However, in the same field of endeavor of blades, Heinnie teaches, wherein the blade includes serrations at a cutting edge (Fully Serrated Edge, p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting blades of Cohen to be serrated because p. 2 of Heinnie teaches that serrations improve cutting efficiency for slicing fibrous material to grab the surface and increase pressure per unit of cutting area. Because the blade slices fibrous material, it would have been obvious to add serrations.
Regarding claim 12, Cohen in view of Heinnie teaches wherein the continuous reinforcement has a diameter that is greater than a whole number multiple of a diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Regarding claim 13, Cohen in view of Heinnie teaches wherein: a diameter of the continuous reinforcement is about 1.82E-4 inches to 1.48E-3 inches (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)); and the diameter of the continuous reinforcement is about 0.005-0.020 inches greater than the diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10,562,226) as applied to claim 14 above, and further in view of Heinnie (How do you decide between plain, serrated and part serrated blades?).
Regarding claim 18, Cohen teaches a system substantially as claimed. McCowin is silent as to the shape of the cutting blades.
However, in the same field of endeavor of blades, Heinnie teaches, wherein the blade includes serrations at a cutting edge (Fully Serrated Edge, p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting blades of Cohen to be serrated because p. 2 of Heinnie teaches that serrations improve cutting efficiency for slicing fibrous material to grab the surface and increase pressure per unit of cutting area. Because the blade slices fibrous material, it would have been obvious to add serrations.
Regarding claim 19, Cohen in view of Heinnie teaches wherein the continuous reinforcement has a diameter that is greater than a whole number multiple of a diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Regarding claim 20, Cohen in view of Heinnie teaches wherein: a diameter of the continuous reinforcement is about 1.82E-4 inches to 1.48E-3 inches (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)); and the diameter of the continuous reinforcement is about 0.005-0.020 inches greater than the diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10,562,226) as applied to claim 1 above, and further in view of McCowin (US 5,700,347).
Regarding claim 21, Cohen teaches a print head substantially as claimed. Cohen does not disclose a compactor configured to compact the continuous reinforcement discharged from the second end, wherein the cutting module is located upstream of the compactor, relative to a direction of travel of the print head.
However, in the same field of endeavor of a head for applying a composite for additive manufacturing (abstract), McCowin teaches further including a compactor (post-compactor 360 and compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4) configured to compact the continuous reinforcement discharged from the second end (post-compactor 360 and compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4), wherein the cutting module is located upstream of the compactor, relative to a direction of travel of the print head (guillotine member 194 is upstream of compression roller 200 and post-compactor 360, col. 5 ll. 25-50, col. 7 ll. 54-58, Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the print head of Cohen to include press roller 200 and post-compactor 360 of McCowin because col. 11 ll. 66 to col. 12 ll. 9 of McCowin teaches that press roller 200 urges printed material against the workpiece col. 5 ll. 48-43 of Cohen teaches that a post-compactor post-compacts the discharged material and cools it.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10,562,226) as applied to claim 25 above, and further in view of McCowin (US 5,700,347).
Regarding claim 26, Cohen teaches a system substantially as claimed. Cohen does not disclose a compacting module having a roller configured to compact the continuous reinforcement, the compacting module being located downstream of the cutting module, relative to the direction of travel of the continuous reinforcement.
However, in the same field of endeavor of a head for applying a composite for additive manufacturing (abstract), McCowin teaches further including a compacting module having a roller (post-compactor 360 and compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4) configured to compact the continuous reinforcement (post-compactor 360 and compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4), the compacting module being located downstream of the cutting module, relative to a direction of travel of the print head (compression roller 200 and post-compactor 360 are downstream of guillotine member 194, col. 5 ll. 25-50, col. 7 ll. 54-58, Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cohen to include press roller 200 and post-compactor 360 of McCowin because col. 11 ll. 66 to col. 12 ll. 9 of McCowin teaches that press roller 200 urges printed material against the workpiece col. 5 ll. 48-43 of Cohen teaches that a post-compactor post-compacts the discharged material and cools it.
Response to Arguments
Applicant’s arguments, filed November 23, 2021, with respect to the rejection(s) of claim(s) 1, 14, and their respective dependent claims under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohen (US 10,562,226).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744        

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726